             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:10-cr-01212-JFK Document 35 Filed 03/25/21 Page 1 of 5
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 03/25/2021
   UNITED STATES DISTRICT COURT
------------------------------------X
   SOUTHERN
UNITED    STATESDISTRICT
                      OF AMERICA  OF NEW YORK                 :
   -----------------------------------------------------------x
                                                              :             No. 10 Cr. 1212 (JFK)
   In re FANNIE MAE 2008 SECURITIES
       -against-                                              ::            08 Civ.
                                                                           No.  167831 (PAC)
                                                                                    Civ.  5135 (JFK)
   LITIGATION                                                 ::            09 MD 2013 (PAC)
KELVIN MENA,                                                  ::               OPINION & ORDER
                                                              ::           OPINION & ORDER
   -----------------------------------------------------------x
                                 Defendant.                   :
------------------------------------X
APPEARANCES

FOR HONORABLE
     DEFENDANT PAUL A. CROTTY,
               KELVIN  MENA: United States District Judge:
      Annalisa Miron
      FEDERAL DEFENDERS OF NEW YORK INC.
                               BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
      DavidThe J.
                earlyRobles
                      years of this decade saw a boom in home financing which was fueled, among
      U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
      Before the Court is Defendant-Petitioner Kelvin Mena’s
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
motion to vacate, set aside, or correct his sentence pursuant to
   assumption that the market would continue to rise and that refinancing options would always be
28 U.S.C. § 2255. The Government concedes that, following the
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
Supreme Court’s decision in United States v. Davis, 139 S. Ct.
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
2319 (2019), and the Second Circuit’s decision in United States
   originators sold their loans into the secondary mortgage market, often as securitized packages
v. Barrett, 937 F.3d 126 (2d Cir. 2019), conspiracy to commit
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Hobbs Act robbery is not a crime of violence that can support a
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
conviction under 18 U.S.C. § 924(c). Accordingly, the Government
   and home prices began to fall. In light of the changing housing market, banks modified their
requests the Court enter an amended judgment vacating one
   lending practices and became unwilling to refinance home mortgages without refinancing.
improper count of conviction against Mena but reimposing Mena’s

original
   1
         108-month sentence.
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                              1
                                                        1
        Case 1:10-cr-01212-JFK Document 35 Filed 03/25/21 Page 2 of 5



       I.   Background

       On December 8, 2010, Mena pleaded guilty to conspiracy to

commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(“Count One”); and using and carrying a firearm in relation to a

crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i)

and 2 (“Count Two”).      On May 5, 2011, the Court sentenced Mena to

a total of 108 months’ imprisonment to be followed by three years

of supervised release.

       On June 20, 2016, Mena filed a motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255.            (ECF No.

27.)    Consistent with Chief Judge McMahon’s standing order, In re

Petitions Under 28 U.S.C. §§ 2255 and 2241 in Light of Johnson v.

United States, 16 Misc. 217 (S.D.N.Y. Jun. 8, 2016), the Court

stayed consideration of Mena’s habeas petition pending the

disposition of certain cases addressing the constitutionality of

the residual clause of 18 U.S.C. § 924(c).          (ECF No. 29.)

       On June 12, 2018, Mena was released from prison.          See Find

an Inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited Mar. 24, 2021).       Based on information provided by

the Probation Office, the Government understands that Mena’s term

of supervised release was terminated early because of his

successful completion of the Re-Entry through Intensive

Supervision and Employment Court (“RISE”) program.           (ECF No. 33.)




                                      2
        Case 1:10-cr-01212-JFK Document 35 Filed 03/25/21 Page 3 of 5



       On June 3, 2020, the Court ordered the Government to explain

whether the stay of Mena’s habeas action should be lifted.              (ECF

No. 31.)     On June 17, 2020, the Government filed a letter

agreeing with Mena’s challenge to Count Two, which charged him

under 18 U.S.C. § 924(c) with using and brandishing a firearm

during and in relation to the Hobbs Act robbery conspiracy

charged in Count One.      Accordingly, in light of United States v.

Davis and United States v. Barrett, the Government agreed that

Mena’s conviction on Count Two can no longer stand because

conspiracy to commit Hobbs Act robbery qualifies as a “crime of

violence” under 18 U.S.C. § 924(c)(3) only under the “residual”

or “risk-of-force” clause of that statute, which has now been

declared unconstitutionally vague.        The Government requested the

Court enter an amended judgment reflecting Mena’s conviction on

Count One, and reimposing, as the sentence for Count One, the

original 108-month sentence previously imposed on Counts One and

Two.

       On June 24, 2020, the Court allowed Mena until July 22,

2020, to file a response, if any, to the Government’s letter.

(ECF No. 34.)     No such response by Mena was ever filed.

       II.   Discussion

             A.   Legal Standard

       Pursuant to 28 U.S.C. § 2255, a prisoner sentenced in

federal court “may move the court which imposed the sentence to


                                      3
      Case 1:10-cr-01212-JFK Document 35 Filed 03/25/21 Page 4 of 5



vacate, set aside or correct the sentence” if the prisoner claims

that “the sentence was imposed in violation of the Constitution

or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a).

          B.   Analysis

     As the government concedes, the crime charged in Count Two

no longer constitutes a crime of violence, and thus, Mena’s

conviction on Count Two must be vacated. See Davis, 139 S. Ct. at

2324; see also United States v. Chen Teng, No. 03 Cr. 567 (DC),

2020 WL 1813658, at *1 (S.D.N.Y. Apr. 8, 2020) (vacating similar

count of conviction).

     Accordingly, Mena’s conviction on Count Two is VACATED,

Count Two is DISMISSED, and Mena is resentenced to a total of 108

months’ imprisonment and three years’ supervised release (subject

to early termination based on Mena’s successful completion of the

RISE program) on Count One.     The Court will enter an amended

judgment accordingly.     If Mena has already paid his mandatory

special assessment on Count Two, he is entitled to a refund of

$100 and his counsel is to contact the Court’s finance department

to provide Mena’s remittance information so that he may receive

the refund.




                                    4
         Case 1:10-cr-01212-JFK Document 35 Filed 03/25/21 Page 5 of 5




     III.     Conclusion

     For the reasons set forth above, Defendant Kelvin Mena's

motion to vacate, set aside, or correct his sentence is GRANTED

to the extent provided above.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 27 in criminal case 10-CR-01212-JFK-l and

close civil case 16-CV-05135-JFK.

SO ORDERED.

Dated:     New York, New York
           March 25, 2021
                                      �?.��✓      John F. Keenan
                                           United States District Judge




                                       5
